Citation Nr: 1732495	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, claimed as flat feet.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded these matters in September 2010 and January 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a bilateral foot disorder, claimed as flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hepatitis C, diagnosed more than thirty years after separation from service, is causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in May 2009. 

The Veteran's file contains service treatment records, post-service medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

The Veteran has not been afforded a VA examination/opinion for his claim seeking service connection for hepatitis C.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed in detail below, there is no competent credible indication that this Veteran's hepatitis C is, or may be, associated with service.  None of the symptoms about which the Veteran complained during service were linked to a possible contraction of hepatitis.  Additionally, the record lacks any evidence that the Veteran sought treatment for hepatitis until more than thirty years after discharge.  Thus, the Board finds that a clinical opinion is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  38 C.F.R. § 3.159 (c)(4). 

II.	Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he contracted hepatitis C during his military service, specifically from exposure to dirty showers and facilities as well as possible exposure to dirty needles.

The Veteran's service treatment records are negative for any complaints of, or treatment for, hepatitis C.  Initially, the Board acknowledges that the Veteran's 1973 discharge antecedes the discovery of the hepatitis C virus in 1989; however, the hepatitis virus (without differentiation between different types) was a known virus.  Furthermore, evidence of jaundice, urinary issues, or muscle and joint pain is absent from the service treatment records. 

In September 1973, the Veteran received an Aptitude Board Report in place of a normal separation exam.  It was recommended that the Veteran be discharged by reason of unsuitability; specifically, that the Veteran possessed a defective attitude and lack of motivation for continued military training.  In addition, the report detailed how the Veteran's maladaptation was due to a character and behavior disorder which rendered him unsuitable.  It was noted that the Veteran consistently wanted to go to sick call and that he was unreliable, disobedient, a wise guy, overboistrous, a physical weakling and tried to run the outfit.  The Veteran confirmed at this time that he was physically qualified for separation and that no defects had been noted.  Moreover, he agreed that he was not entitled to disability benefits from the naval service and that he had not suffered any injuries or illnesses during the period of active duty.

Following separation from service, VA treatment records show that the Veteran was consistently in and out of rehabilitation programs for his drug and alcohol abuse problems.  His drug profile use indicates a history of alcohol abuse for 40 years and crack cocaine for 12 years.  Despite periods of sobriety, the Veteran continued to relapse.  VA physicians noted that the Veteran's drug and alcohol abuse were risk factors for his hepatitis C.

In August 2009, the Veteran submitted a statement regarding his claim.  The Veteran stated that record of hepatitis C during service would not be in his files because his Company Commander did not allow him to go to the medical center to receive treatment.  Again in March 2016, the Veteran submitted another statement regarding his claim.  He stated specifically that on September 15, 1973, he told his Company Commander that his stomach was upset and he felt nauseated.  In response, the Company Commander told the Veteran he would be fine and did not allow him to go to sick bay.  The Veteran said that at one point he tried to go to sick bay instead of the mess hall, but was told he would not be seen without written approval from his Company Commander.

The record reflects that the Veteran was first diagnosed with hepatitis C more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board acknowledges that symptoms of hepatitis C may not manifest for many years after contraction of the virus.  Nonetheless, the Veteran has not provided competent credible evidence that, while in service, he exchanged bodily fluids with someone who had hepatitis C. 

The Veteran maintains that, due to dirty showers and facilities and possible exposure to dirty needles, it is a reasonable assumption that the hepatitis C virus was transmitted to the Veteran during service.  The Board finds this argument unpersuasive and notes that there is nothing in the service treatment records to show exposure to dirty needles.  Further, dirty showers and facilities are not considered risk factors for hepatitis C. 

There is no competent clinical opinion of record that it is as likely as not that the Veteran contracted hepatitis C during service.  The Board notes that the Veteran has a long history of alcohol and drug abuse.  VA medical records also noted that the Veteran's alcohol and drug abuse were risk factors for hepatitis C.  In addition, the Board notes that the Veteran's Aptitude Board Report described him as having maladaptive behavior while in service and a "sick bay addict."  

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's hepatitis C to service.  The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thereby, the Veteran is not competent to definitively state the cause of his current disability.  The Board finds that the records contemporaneous to service are more credible than the Veteran's statements made over thirty years later for compensation purposes.  Thus, the Board affords more probative weight to the VA physicians' opinions regarding the risk factors for hepatitis C than the Veteran's own contentions, and there are no medical opinions to the contrary.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hepatitis C.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Board's January 2015 remand requested that the Veteran receive a VA examination and opinion for his bilateral foot disorder, claimed as flat feet.  Specifically, the Board requested that the VA examiner consider the Veteran's statement on a June 2008 VA Form 21-526, that he worked as a janitor from June 1998 to December 2004.

In April 2015, the Veteran was afforded a VA examination for his flat feet.  The Veteran complained of bilateral foot pain mainly over the plantar aspect and medial aspect of the first metatarsophalangeal joint.  The examiner noted that the Veteran had not had surgery and wore wide orthopedic shoes that did not resolve his symptoms.  The examiner also noted that the Veteran wore arch supports and that his symptoms were due to a hallux valgus condition.  The examiner diagnosed the Veteran with a hallux valgus deformity of the bilateral feet.  The examiner opined that there was no evidence that the Veteran's bilateral flat feet and bilateral hallux valgus were a result of service.  Further the examiner stated that there was no evidence of flare ups leading to functional disability or impairment.  The RO deferred a rating following this examination because the examiner's opinion failed to consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms as well as his post-service employment as a janitor from June 1998 to December 2004.

In May 2015, a VA examiner provided a supplemental opinion to the April 2015 VA examination.  The examiner opined that there was no medical evidence to support the Veteran's claim that his time in service caused his flat feet or hallux valgus.  The examiner noted that the Veteran was in service for 26 days and was discharged for inaptitude and defective attitudes and lack of motivation for continued military training.  Further, in the Veteran's separation letter, it states that the Veteran did not sustain any injuries or illnesses during his 26 days of service and was physically qualified for separation from active service.  The letter specified that the Veteran did not have any medical conditions which prevented him from military service.  The examiner also noted that there was no complaint, treatment or diagnosis of either flat feet or hallux valgus during his time in service, and that he did not have these conditions upon his entrance or exit exam.  Finally, the examiner stated that he was unable to locate the Veteran's lay statements about his symptoms, but that his statements alone in the absence of any medical documentation of either of these conditions were not sufficient.  Again, the RO deferred a rating following this opinion because lay statements were in fact available and again the examiner did not address the Veteran's employment as a janitor from June 1998 to December 2004.

In September 2015, another VA examiner submitted a supplemental opinion regarding the Veteran's claim.  The examiner opined that the Veteran's flat feet condition was absolutely not the result of tennis shoes, marching and running.  The examiner stated that the Veteran had less than 30 days in service and claimed no injury.  In addition, the Veteran was 18 at the time and with very limited time in service flat feet along with hallux valgus was absolutely not service connected.  

The Board notes that the September 2015 VA examiner's opinion again did not address the Veteran's occupation as a janitor from June 1998 until December 2004.  In light of the foregoing, the Board finds that the development requested by the Board's January 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA treatment records and make note in the file that nothing was found, if necessary.

2. After any outstanding records have been received, forward the Veteran's claims file to the September 2015 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's occupation as a janitor from June 1998 to December 2004.  Specifically, the examiner should address whether the Veteran's occupation may have impacted his current flat feet disability.  After a  review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current bilateral foot disorder, claimed as flat feet began in service, was caused by service, or is otherwise related to service.  The examiner should comment on all diagnoses of record.

In formulation the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it it as medically sound to find in favor of the claim as it is to find against it.

3. After all development has been completed, re-adjudicate the claim of entitlement to service connection for a bilateral foot disorder, claimed as flat feet.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


